FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT EUGENE MERIDETH,                          No. 08-35816

               Petitioner - Appellant,           D.C. No. 6:04-cv-00762-ALA

  v.
                                                 MEMORANDUM *
BRIAN BELLEQUE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ann L. Aiken, Chief District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Robert Eugene Merideth appeals from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Merideth contends that his trial counsel was ineffective by failing to: (1)

investigate the basis for an expert witness’ testimony; and (2) object to certain

prejudicial testimony. The record indicates that the state court’s decision rejecting

Merideth’s ineffective assistance of counsel claim was not contrary to, or an

unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States. See 28 U.S.C. § 2254(d); see also Strickland

v. Washington, 466 U.S. 668, 687 (1984); Hendricks v. Calderon, 70 F.3d 1032,

1039 (9th Cir. 1995).

      Merideth’s request to remand for an evidentiary hearing is denied. See Earp

v. Ornoski, 431 F.3d 1158, 1166-67 (9th Cir. 2005).

      AFFIRMED.




                                           2                                    08-35816